Citation Nr: 9915069	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 9, 1994, 
for the grant of a 60 percent disability rating for coronary 
artery bypass graft secondary to arteriosclerotic heart 
disease with a history of myocardial infarction and 
hypertension.

2.  Entitlement to an effective date prior to August 9, 1994, 
for the grant of a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1962 to October 
1965, from January 1967 to July 1969, and from September 1977 
to October 1985 that has been verified and from July 1969 to 
September 1977 that has not been verified.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
increased the disability rating for the veteran's service-
connected heart disorder from 30 to 60 percent effective 
August 9, 1994.  In an April 1995 rating decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability, and assigned an effective date 
for the total rating of August 9, 1994.  The veteran has 
perfected an appeal of the effective dates assigned for the 
increase in the disability rating from 30 to 60 percent and 
the total disability rating.

This case was previously before the Board in September 1997, 
at which time the Board denied entitlement to effective dates 
prior to August 9, 1994, for the increased rating and the 
total disability rating.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and in 
a November 1998 decision the Court vacated the Board's 
September 1997 decision and remanded the case to the Board 
for re-adjudication.

In reviewing the Court's November 1998 decision and the 
veteran's case file, the Board notes that it appears that a 
number of documents that are relevant to the issues on appeal 
may not have been included in the record on appeal provided 
to the Court.  An explanation of the significance of these 
documents will be provided in the Reasons and Based portion 
of the decision.

Subsequent to the initiation of his appeal, the veteran 
claimed to have depression due to his service-connected heart 
disorder, and the medical evidence indicates that he has been 
provided medication for depression.  The issue of entitlement 
to service connection for a psychiatric disorder as secondary 
to the service-connected heart disorder has not yet been 
developed or adjudicated by the RO and is referred to the RO 
for appropriate action.  Bruce v. West, 11 Vet. App. 405 
(1998).


FINDINGS OF FACT

1.  In a July 1987 decision the Board denied entitlement to a 
disability rating in excess of 30 percent for 
arteriosclerotic heart disease with a history of myocardial 
infarction and hypertension, and that decision is final.

2.  In a May 1988 rating decision the RO assigned a 
100 percent disability rating for coronary artery bypass 
graft secondary to arteriosclerotic heart disease with a 
history of myocardial infarction and hypertension effective 
from March 29, 1988, to June 1, 1989, and that decision 
became final in the absence of an appeal.

3.  In a June 1988 rating decision the RO denied entitlement 
to a disability rating in excess of 30 percent for the time 
period prior to the effective date of the 100 percent rating 
on March 29, 1988, and that decision became final in the 
absence of an appeal.

4.  The veteran has not raised a valid claim of clear and 
unmistakable error in the RO's May 1988 or June 1988 
decisions.

5.  In an August 1989 rating decision the RO confirmed the 
30 percent disability rating for the service-connected heart 
disorder that became effective June 1, 1989, and the 
veteran's appeal of that decision has remained in appellate 
status since August 1989.

6.  The earliest point at which it is factually ascertainable 
that the veteran's service-connected heart disorder precluded 
more than light manual labor is August 9, 1994.

7.  The veteran was not precluded from performing 
substantially gainful activity due to his service-connected 
disability prior to August 9, 1994.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 9, 
1994, for the assignment of a 60 percent disability rating 
for coronary artery bypass graft secondary to 
arteriosclerotic heart disease with a history of myocardial 
infarction and hypertension are not met.  38 U.S.C. §§ 4003, 
4004, 4005(c) (1982), 38 U.S.C.A. §§ 1155, 5107, 5110(a) and 
(b) (West 1991); 38 C.F.R. §§ 19.192, 20.1100 (1987), 
38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7017 (1993), 
38 C.F.R. §§ 3.400(a), (b), and (o), 4.1 (1998).

2.  The criteria for an effective date prior to August 9, 
1994, for the assignment of a total disability rating based 
on individual unemployability are not met.  38 U.S.C. § 4003, 
4004, 4005(c) (1982), 38 U.S.C.A. §§ 5107, 5110(a) and (b) 
(West 1991); 38 C.F.R. §§ 19.192, 20.1100 (1987), 38 C.F.R. 
§§ 3.400(a), (b) and (o), 4.16 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in November 
1984 he suffered a myocardial infarction.  Examination and 
diagnostic testing resulted in the diagnosis of 
atherosclerotic cardiovascular disease, manifested by triple 
vessel coronary vascular disease.  He continued to receive 
treatment until his retirement from service in October 1985, 
with no evidence of congestive heart failure and no medical 
evidence of recurring angina.

In a December 1985 rating decision the RO granted service 
connection for arteriosclerotic heart disease with a history 
of a myocardial infarction and hypertension and assigned a 
30 percent disability rating for the disorder effective 
November 1, 1985, on the veteran's separation from service.  
The 30 percent rating was based on the evidence in the 
service medical records.

The veteran perfected an appeal of the disability rating 
assigned for the heart disease as a result of his initial 
claim, and reported having been denied employment by over 50 
employers due to the service-connected disability.  He 
claimed that he was entitled to a 60 percent disability 
rating because he had been found to be a high risk for 
employment.  He also submitted a number of documents, 
including a medical report from the United States Postal 
Service, showing that he had been denied employment due to 
his inability to meet the physical requirements of the 
position, including lifting 70 pounds and carrying 40 pounds.

A September 1986 VA treatment record shows that the veteran 
had three-vessel coronary artery disease, with a history of a 
myocardial infarction, but that he had not had angina and had 
taken no nitroglycerin in over a year.  An examination showed 
that his condition was stable and not acute.  A subsequent 
September 1996 treatment record indicates that he had 
requested a medical statement showing that he was fit for 
duty.  An electrocardiogram (EKG) indicated that he had 
bradycardia, and the VA physician declined to provide a 
medical report because the veteran was not being treated for 
a heart disorder by VA and he was probably being over-
medicated for the heart disorder, thereby causing the 
bradycardia.

The report of a February 1987 VA examination shows that the 
veteran denied having angina.  A recent stress test and blood 
work were reported to be normal.  A physical examination 
revealed no abnormalities, and an X-ray study showed no 
evidence of cardiopulmonary disease.  The examiner provided a 
diagnosis of status post myocardial infarction with no 
residuals.  The examiner, who had also authored the September 
1996 treatment notes, stated that he had seen the veteran on 
two separate occasions, and that on both occasions the 
veteran's condition was stable, including the results of an 
EKG.  The examiner noted that although the EKG revealed 
evidence of bradycardia, the abnormality was probably due to 
over-medication.

In a July 1987 decision the Board denied entitlement to a 
disability rating in excess of 30 percent for 
arteriosclerotic heart disease with a history of myocardial 
infarction and hypertension.  Entitlement to a higher 
disability rating was denied because the Board found that the 
clinical findings indicated that more than light manual labor 
was feasible.

In October 1987 and April 1988 rating decisions the RO denied 
entitlement to a disability rating in excess of 30 percent 
for the heart disorder.  

Service department treatment records show that the veteran 
reported the onset of chest pain in March 1988, which became 
progressive and unstable, and he underwent a three-vessel 
coronary artery bypass graft on March 29, 1988.  The 
treatment records show that the surgery was completed with no 
complications, and that he recovered as expected.

In April 1988, following the bypass surgery, the veteran 
again claimed entitlement to an increased rating.  In a May 
1988 rating decision the RO re-characterized the service-
connected heart disorder as coronary artery bypass graft, 
secondary to arteriosclerotic heart disease with history of 
myocardial infarction and hypertension, and assigned a 
100 percent disability rating for the disorder for the 
12 months following the bypass surgery in accordance with 
Diagnostic Code 7017.  The 100 percent rating was assigned 
effective March 29, 1988, when the bypass surgery occurred, 
and continued through May 1989.  The May 1988 notice 
informing the veteran of the 100 percent rating also informed 
him that the disability rating would revert to 30 percent 
effective June 1, 1989.

In a June 1988 rating decision the RO denied entitlement to a 
rating in excess of 30 percent for the heart disorder for the 
period prior to March 29, 1988, and notified the veteran of 
that decision.  The veteran did not appeal the May 1988 or 
June 1988 decisions, and those decisions are final.

The veteran was provided a VA medical examination in June 
1989, in order to determine the severity of his disability 
following the bypass surgery.  In conjunction with the 
examination he reported being asymptomatic in terms of his 
heart disorder.  He denied having any angina, although he 
reported having had two episodes of heart palpitations two 
months previously that occurred after swimming.  A physical 
examination revealed no abnormalities, and the examiner 
stated that the heart disorder was stable.

Based on the June 1989 medical examination, in an August 1989 
rating decision the RO determined that the 30 percent rating, 
which had become effective in June 1989, should be continued.  
The veteran was notified of that decision, and in an August 
1989 notice of disagreement he objected to the reduction in 
the disability rating from 100 to 30 percent.  He stated that 
the severity of the heart disorder warranted a higher rating, 
and that he was unable to find employment due to the 
disorder.  He also submitted documents from three potential 
employers indicating that he had been denied employment due 
to his physical condition, and a notice from the Social 
Security Administration showing that he had been denied 
disability benefits from that agency.

In his November 1989 substantive appeal he stated that a 
higher disability rating for his heart disorder should have 
been assigned since his separation from service.  He claimed 
to have had angina attacks from 1985 to 1988, and to have 
suffered a "great loss of his earning potential."

The report of an August 1990 VA medical examination indicates 
that the veteran denied having had any angina-type pain since 
the bypass surgery.  He stated that he exercised regularly in 
a cardiac rehabilitation program, but did not experience any 
chest discomfort while exercising.  He also denied having 
shortness of breath, paroxysmal nocturnal dyspnea, orthopnea, 
dizzy spells, or blackouts, although he had on occasion 
noticed some palpitation while swimming.  Physical 
examination revealed no abnormalities, an EKG showed sinus 
rhythm and a normal tracing, and an X-ray study showed that 
the heart size was normal and the lungs clear.  A cardiac 
stress test was negative for any evidence of ischemia.

In a May 1991 decision the Board denied entitlement to 
restoration of the 100 percent disability rating on the basis 
that the criteria for a disability rating in excess of 
30 percent were not met.  The veteran appealed this decision 
to the Court, and in a September 1993 order the Court vacated 
the Board's May 1991 decision and remanded the case to the 
Board for additional development and re-adjudication.  The 
Board in turn remanded the case to the RO in May 1994.

In conjunction with the Board's May 1994 remand, the RO 
obtained the veteran's VA treatment records for September 
1986 through January 1994 and his service department 
treatment records for January 1988 through October 1993.  
Those records show that he received medical check-ups for his 
heart disorder at least every four to six months.  In May 
1988 he was given a medical release to return to work, two 
weeks at part-time, and then full time employment.  In 
November 1988 he reported feeling well following the bypass 
surgery, and he denied having any chest pain, orthopnea, 
paroxysmal nocturnal dyspnea, or dyspnea on exertion.  Later 
in November 1988 he reported that he was participating in a 
cardiac rehabilitation program in which he walked three miles 
in 45 minutes three times a week.  The treating physician 
stated at that time and in February 1989 that the veteran was 
a good candidate for employment.  

In April 1989 he denied having any chest pain, and in May 
1989 he reported that he was walking two and a half miles in 
45 minutes without discomfort.  An EKG and X-ray study at 
that time were negative, except for the X-ray evidence of the 
bypass surgery.  In October 1989 his heart disorder was shown 
to be stable, and the treating physician stated that the 
veteran needed a job.  In an October 1989 medical report his 
treating physician stated that the severity of his heart 
disorder was mild, and that he had no activity limitations 
except for very heavy lifting.  In November 1989 he denied 
having had any chest pains since his prior visit, and he was 
referred for vocational rehabilitation due to his 
difficulties finding employment following the heart surgery.  
The social worker making the referral noted that, according 
to the veteran's medical records, he could work, and that he 
needed to work for medical and financial reasons.

A January 1990 treatment record shows that he had done well 
following the bypass surgery, with no angina, orthopnea, 
paroxysmal nocturnal dyspnea, or dyspnea on exertion, and his 
heart disorder was found to be stable.  In April 1990 he 
reported that he was working part-time without any cardiac 
symptoms, and the treating physician encouraged him to work 
more.  In November 1990 the treating physician characterized 
the heart disorder as asymptomatic, in December 1990 and 
January 1991 he denied having any angina, and in April 1991 
the condition was shown to be stable.  He reported that he 
continued to participate in a regular exercise program, 
walking six to ten miles three times a week.  In July 1991 he 
reported having climbed mountains on the previous weekend.  
In December 1991 his heart disorder was again shown to be 
asymptomatic.

A January 1992 medical report shows that the veteran denied 
having any symptoms of chest pain or shortness of breath 
following the bypass surgery, and he reported walking six 
miles three times a week without any symptoms.  The examining 
physician noted that the veteran was doing fairly well, with 
good exercise capacity.  The veteran was provided a stress 
test, which also indicated good exercise tolerance.

In February 1992 he reported walking six miles three times a 
week, and denied any chest pain, although he reported having 
occasional shortness of breath.  His heart disorder at that 
time was found to be stable.  In a July 1992 medical report 
his treating physician described the severity of the heart 
disorder as mild, and again stated that the veteran had no 
activity limitations except for very heavy lifting.  In 
October 1992 the veteran denied having any angina, and the 
treating physician referenced an April 1992 stress test that 
was unremarkable.  The treatment records make no further 
reference to the severity of the veteran's heart disorder 
until  September 1993, at which time the veteran reported 
that he was working, and he was encouraged to find other 
employment when that job ended.

In June 1994 the veteran submitted documents showing that he 
had not been selected for a number of employment positions, 
and that he had been rejected for two of these positions 
because of his heart disorder.  In his June 1994 claim for a 
total disability rating based on individual unemployability, 
he stated that he had become totally disabled in April 1988, 
that he had earned $10,000 in the year prior to April 1988 as 
a security guard, and that he had worked a total of 40 months 
since April 1988 and earned $27,000.  He reported that he 
terminated his most recent employment in June 1994 because 
the work was too hard.

In conjunction with an August 1994 VA examination the veteran 
reported that in spite of numerous medications and bypass 
surgery, he continued to have angina approximately every two 
months with exertion.  A physical examination revealed no 
relevant abnormalities, and an X-ray study of the chest 
showed evidence of the bypass surgery, with no evidence of 
cardiac decompensation or pneumonia.  The examiner provided a 
diagnosis of arteriosclerotic heart disease, status post 
myocardial infarct, status post coronary artery bypass graft 
for five vessel disease, coronary artery disease with 
recurrent angina.

In an August 1994 rating decision the RO granted a 60 percent 
disability rating for the heart disorder effective August 9, 
1994, the date of the VA examination.  The increased rating 
was based on a finding that more than light manual labor was 
precluded, although the basis for this conclusion is not 
clear from the record.  In that rating decision the RO also 
denied entitlement to a total disability rating based on 
individual unemployability.  A total disability rating was 
denied on the basis that the veteran could perform sedentary 
employment.

In an October 1994 statement the veteran reported that he 
agreed with the 60 percent rating assigned, but that he was 
appealing the effective date assigned for the increased 
rating.  He claimed that the effective date of the 60 percent 
rating should be in October 1984, when he had the myocardial 
infarction.  He also indicated that he was appealing the 
denial of the total disability rating.

In a December 1994 statement he reported that he had appealed 
the 30 percent rating assigned for his heart disorder since 
it was initially assigned in 1985, and that the 60 percent 
rating should be effective with his separation from service 
in October 1985.  In an April 1995 rating decision the RO 
granted entitlement to a total disability rating based on 
individual unemployability, and assigned an effective date of 
August 9, 1994, for the total rating.

In a May 1995 substantive appeal the veteran claimed that his 
heart disorder, including periodic angina and bouts of 
depression, had prevented him from obtaining or keeping 
gainful employment.  He indicated that he was claiming an 
effective date in November 1984 for the 60 percent rating, 
and an effective date in November 1985 for the total 
disability rating.  In a November 1995 notice of disagreement 
he stated that he was claiming an effective date in January 
1987 or June 1987 for the total disability rating.  In a 
January 1996 substantive appeal he asserted that he was 
entitled to an effective date of November 1, 1985, for the 
assignment of the 60 percent rating, and an effective date of 
December 3, 1986, or February 22, 1987, for the total 
disability rating.

As previously stated, in a September 1997 decision, the Board 
denied entitlement to effective dates prior to August 9, 
1994, for the assignment of the 60 percent disability rating 
and the total disability rating based on individual 
unemployability.  The veteran appealed that decision, and in 
a November 1998 order the Court vacated the Board's September 
1997 decision and remanded the case to the Board for re-
adjudication.

In the November 1998 order the Court noted that the RO had 
granted service connection for the heart disorder and 
assigned a 30 percent rating for the disorder in December 
1985, and that the veteran had submitted a notice of 
disagreement with that decision, in terms of the assigned 
rating, in December 1986.  The Court further noted that the 
veteran had been provided a statement of the case in January 
1987, and that the RO had assigned a temporary 100 percent 
rating for the heart disorder in May 1988.  The Court did not 
reference the Board's July 1987 decision or the RO's June 
1988 decision, which final decisions denied entitlement to a 
disability rating in excess of 30 percent.  The Court found 
that because the veteran's claim may have been in appellate 
status since December 1985, the issue on appeal could pertain 
to an original claim rather than a claim for an increased 
rating, and that the assignment of the effective date for the 
60 percent rating could be determined by applying 38 U.S.C.A. 
§ 5110(b)(1), rather than 38 U.S.C.A. § 5110(b)(2).


II.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7005 for arteriosclerotic heart disease 
provided a 100 percent rating during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., or after six 
months, with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded.  A 60 percent rating applied following 
a typical history of acute coronary occlusion or thrombosis 
as above, or with a history of substantiated repeated anginal 
attacks, if more than light manual labor was not feasible.  A 
30 percent rating applied following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, if ordinary manual labor was feasible.  
38 C.F.R. § 4.104 (1993).

Diagnostic Code 7017 for coronary bypass surgery provided a 
100 percent rating for one year following the bypass surgery, 
thereafter to be rated as arteriosclerotic heart disease, 
with a minimum 30 percent rating assigned.  38 C.F.R. § 4.104 
(1993).

The Board notes that subsequent to the RO's October 1994 
decision, the regulations for evaluating cardiovascular 
disorders were revised effective January 12, 1998.  Schedule 
for Rating Disabilities, the Cardiovascular System, 62 Fed. 
Reg. 65,207 (1997) (codified at 38 C.F.R. Part 4).  Because 
the effective date of the revised regulations is subsequent 
to the RO's October 1994 grant of the increased rating, the 
veteran's appeal for an earlier effective date must be 
determined by applying the pre-1998 version of the 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  All 
veterans who are shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

Prior to the Veterans' Judicial Review Act, Pub. L. No. 100-
687, 102 Stat. 4105 (1988) (codified at 38 U.S.C.A. Chapter 
72), decisions of the Board were final decisions pertaining 
to the issue on appeal.  38 U.S.C. § 4003, 4004.  A decision 
of the RO becomes final and binding if a notice of 
disagreement with that decision is not filed within one year 
of the notice of the decision.  38 U.S.C. § 4005(c), 
38 C.F.R. § 19.192.  

If a decision of the RO is final, that decision can be 
revised only if it is found that the decision was based on 
clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 
3.105(a).  The effective date of an increase based on a 
finding that a prior decision contained clear and 
unmistakable error is the date from which benefits would have 
been payable if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 3.400(k).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one 
year prior to filing the claim for an increased rating.  
Harper v. Brown, 10 Vet. App. 125 (1997).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III.  Analysis

A.  Effective Date for 60 Percent Rating

The veteran claims that he is entitled to an effective date 
in November 1984 or November 1985 for the assignment of the 
60 percent disability rating for his heart disorder.  In a 
July 1987 decision the Board denied entitlement to a 
disability rating in excess of 30 percent for that disorder, 
and that decision became final.  38 U.S.C. § 4003, 4004; 
38 C.F.R. § 20.1100.  Although Board decisions may be 
reopened based on a finding of clear and unmistakable error, 
the veteran has not requested that the Board review the July 
1987 decision in terms of clear and unmistakable error.  
Revision of Veterans' Benefits Decisions Based on Clear and 
Unmistakable Error Act, Pub. L. No. 105-111, 111 Stat. 2271 
(Nov. 21, 1997) (codified at 38 U.S.C.A. § 7111 (West Supp. 
1998)); Board of Veterans' Appeals: Rules of Practice--
Revision of Decisions on Grounds of Clear and Unmistakable 
Error, 
64 Fed. Reg. 2134 (Jan. 13, 1999) (to be codified at 
38 C.F.R. § 20.1404).

In May and June 1988 rating decisions the RO denied 
entitlement to a disability rating in excess of 30 percent 
for the time period prior to March 29, 1988.  The veteran was 
notified of the decisions and did not appeal, and those 
decisions became final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§ 19.192.

Because the May and June 1988 rating decisions became final, 
in order to establish an effective date for the increased 
rating prior to March 29, 1988, at which time the 100 percent 
rating became effective, the evidence must show that the May 
and June 1988 rating decisions were based on clear and 
unmistakable error.  38 C.F.R. § 3.400(k).  A valid claim of 
clear and unmistakable error requires three elements: 1) an 
assertion that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that the 
pertinent statutory or regulatory provisions were incorrectly 
applied; 2) the error must be undebatable and of the type 
that, had it not been made, the outcome of the case would 
have been manifestly different; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or fails to establish that the outcome of the case 
would have been manifestly different but for the error, the 
claim that a prior decision was based on clear and 
unmistakable error should be denied as a matter of law.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The veteran contends that he is entitled to an effective date 
in November 1984 or November 1985, but he has not asserted 
that there was any specific error in the May or June 1988 
rating decisions in denying entitlement to a disability 
rating in excess of 30 percent prior to March 29, 1988.  He 
has not stated what facts, which were known at the time, were 
not before the adjudicator, or what law or regulation was 
incorrectly applied to the facts as they were known.  The 
basis of the veteran's claim of clear and unmistakable error 
involves a dispute as to how the RO weighed the evidence in 
the May and June 1988 decisions, and a disagreement as to how 
the evidence was weighed cannot constitute clear and 
unmistakable error.  Fugo, 6 Vet. App. at 44.  The Board 
finds, therefore, that the veteran has not raised a valid 
claim of clear and unmistakable error in the May and June 
1988 rating decisions, and that his claim for an effective 
date prior to March 29, 1988, is denied as a matter of law.  
Luallen, 8 Vet. App. at 96.

In the May 1988 rating decision the RO assigned a temporary 
100 percent disability rating for the heart disorder 
effective March 29, 1988, due to the coronary artery bypass 
surgery that the veteran had on that date.  According to the 
rating criteria then in effect, the 100 percent rating 
applied for one year following the bypass surgery.  The May 
1988 rating decision and the notice to the veteran also 
showed that as of June 1, 1989, the disability rating would 
revert to 30 percent, the minimum rating applicable following 
bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017 
(1987).

In August 1989, following a scheduled VA re-examination in 
June 1989, the RO determined that the 30 percent rating 
provided for in the May 1988 rating decision should continue.  
38 C.F.R. § 3.327.  The veteran perfected an appeal of the 
August 1989 rating decision, and that appeal has remained in 
appellate status since August 1989.  The veteran is, 
therefore, potentially eligible for an effective date of June 
1, 1989, for the 60 percent disability rating, which was the 
effective date of the reduction of the 100 percent rating.

According to the applicable rating criteria, a 60 percent 
disability rating was applicable following a typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, if more than light 
manual labor was not feasible.  38 C.F.R. § 4.104, Diagnostic 
Code 7005.  The medical evidence shows that the veteran had 
an acute coronary occlusion in November 1984, and that he had 
repeated anginal attacks prior to March 1988 that resulted in 
the bypass surgery.  The treatment records from the VA and 
service department medical facilities for 1989 to January 
1994 do not show, however, that he was precluded from 
performing more that light manual labor.

The records show that in May 1988 he was released to return 
to work, two weeks at part-time and then full time 
employment.  From November 1988 to September 1993 he was 
shown to be exercising regularly without any symptoms, and 
his physician stated in February 1989 that he was a good 
candidate for employment.  The physician also stated in 
October 1989 that the veteran needed to find employment, and 
that he had no activity limitations other than a prohibition 
against very heavy lifting.  In November 1989 he was referred 
for vocational rehabilitation because his medical records 
showed that he could work, and that he needed to work for 
medical and financial reasons.

In April 1990 he was working part-time without any cardiac 
symptoms, and the treating physician encouraged him to work 
more.  In a July 1992 medical report his treating physician 
characterized the severity of the heart disorder as mild, and 
again stated that he had no activity limitations except for 
very heavy lifting.  He was shown to be working part-time in 
September 1993, and his treating physician encouraged him to 
find other employment when that job ended.

Although it is not clear from the evidence of record on what 
basis the RO found that the veteran was precluded from 
performing more than light manual labor, the RO assigned the 
60 percent disability rating based on the results of the 
August 9, 1994, VA examination.  None of the medical evidence 
shows that the veteran was precluded from performing more 
than light manual labor prior to August 9, 1994.

The veteran has submitted numerous documents and provided 
statements indicating that he was denied employment due to 
his heart disorder.  The schedular disability rating, 
however, is based on the medically determined capacity for 
employment, not on the veteran's ability to find employment.  
38 C.F.R. § 4.100 (1989).  The medical evidence does not show 
that the veteran had any activity limitations related to 
employment, other than a restriction from very heavy lifting.

The Board notes that in the November 1998 order, the Court 
indicated that the veteran's claim may have been in appellate 
status since the original claim was adjudicated in December 
1985, and, if that was shown to be the case, the effective 
date for the 60 percent disability rating should be 
determined by applying 38 U.S.C.A. § 5110(b)(1) to the 
original claim for service connection.  An original claim is 
defined as an initial formal application on a form prescribed 
by VA.  38 C.F.R. § 3.160(b).  A claim for an increased 
rating is defined as any application for an increase in rate 
of a benefit being paid under a current award.  38 C.F.R. 
§ 3.160(f).

According to 38 U.S.C.A. § 5110(b)(1), the effective date of 
an award of disability compensation shall be the day 
following the date of separation from service if a claim for 
compensation is received within one year of separation.  
38 C.F.R. § 3.400(b)(2).  The veteran claimed entitlement to 
disability compensation for the heart disorder within one 
year of his separation from service.  As shown above, 
however, the veteran's original claim, in terms of the 
assigned rating, was finally adjudicated by the Board in July 
1987.

The RO interpreted the veteran's appeal of the reduced rating 
as a claim for an increased rating.  38 C.F.R. § 3.155.  The 
effective date is, therefore, properly determined by applying 
38 U.S.C.A. § 5110(b)(2) because the appeal pertained to a 
benefit being paid under an existing award.  That citation 
indicates that the effective date shall be the earliest date 
as of which it is ascertainable that an increase in 
disability has occurred.  38 C.F.R. § 3.400(o)(2); VAOPGCPREC 
12-98.

The Board finds that it was not factually ascertainable that 
an increase in disability occurred prior to the August 9, 
1994, VA examination.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. 
§ 3.400(o)(2).  For the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
entitlement to an effective date prior to August 9, 1994, for 
the assignment of the 60 percent disability rating for the 
veteran's service-connected heart disorder.

B.  Effective Date for Total Disability Rating

The veteran contends that he is entitled to an effective date 
in 1985, 1986, or 1987 for the assignment of a total 
disability rating based on individual unemployability.  In 
addition to the heart disorder, his service-connected 
disabilities include the residuals of a fracture of the left 
5th toe, right ear hearing loss, and scars on the eyelids, 
all of which have been rated as noncompensable since the 
veteran's separation from service.

A total disability rating based on individual unemployability 
can be assigned if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability and he has one service-connected 
disability rated at 60 percent or higher or two or more 
service-connected disabilities, with one disability rated at 
40 percent or higher and the combined rating is 70 percent or 
higher.  38 C.F.R. § 4.16(a).  Although the veteran has 
submitted numerous documents and stated that he has been 
unemployable since his separation from service, he did not 
meet the percentage requirement for consideration of a total 
disability rating based on individual unemployability prior 
to August 9, 1994.

In addition, the medical evidence does not show that the 
veteran was unemployable during the period between June 1, 
1989, when the total schedular rating was decreased to 
30 percent, and August 9, 1994, the effective date of the 
total rating based on unemployability.  He was released to 
return to work in May 1988, and was encouraged by his 
treating physician to find employment.  The Board finds, 
therefore, that the veteran was not unable to secure or 
follow a substantially gainful occupation due to service-
connected disability to have warranted referral of his case 
to the Director of the Compensation and Pension Service for 
consideration of an extra-schedular total disability rating.  
38 C.F.R. § 4.16(b).  For these reasons the Board has 
determined that the preponderance of the evidence is against 
entitlement to an effective date prior to August 9, 1994, for 
the assignment of a total disability rating based on 
individual unemployability.


ORDER

The appeal to establish entitlement to an effective date 
prior to August 9, 1994, for the grant of a 60 percent 
disability rating for coronary artery bypass graft secondary 
to arteriosclerotic heart disease with a history of 
myocardial infarction and hypertension is denied.

The appeal to establish entitlement to an effective date 
prior to August 9, 1994, for the grant of a total disability 
rating based on individual unemployability due to service 
connected disability is denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

